                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF WISCONSIN
In Re:                                              Case No. 2019-29047-BEH-13
STEVE M SWATTLER
                                                    Chapter 13

                Debtor                              ORDER REGARDING TRUSTEE’S
                                                    OBJECTION TO CONFIRMATION
    The Objection of the Chapter 13 Standing Trustee, Rebecca R. Garcia, to confirmation of the
plan came for hearing before the Honorable Beth E. Hanan, United States Bankruptcy Judge in
her Courtroom in Milwaukee, WI on the 19th day of May 2020;
    Jennifer K. Marchinowski, Staff Attorney, appeared in support of the Objection. Attorney
Steve Berg appeared on behalf of the debtor. After discussion;


    IT IS HEREBY ORDERED: The Trustee's objection to confirmation is sustained.

   IT IS FURTHER ORDERED: The debtor must file a modified plan on or before June 18,
2020.
                                 #####
Rebecca R. Garcia
Chapter 13 Standing Trustee
P O Box 3170
Oshkosh, WI 54903-3170
920.231.2150
Fax 920.231.5713
E-mail info@ch13oshkosh.com




                Case 19-29047-beh        Doc 64   Filed 05/21/20    Page 1 of 1
